Citation Nr: 0633292	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno Nevada.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in May 2005.  A transcript of the hearing has 
been associated with the record.


FINDINGS OF FACT

1.  In a rating decision of September 1999, the RO denied 
service connection for PTSD.  The veteran did not appeal that 
decision.

2.  The evidence received since the RO's September 1999  
rating decision is relevant and probative of the issue at 
hand.  

3.  The veteran has a current diagnosis of PTSD.

4.  Two stressors relied upon for the diagnosis of PTSD have 
been sufficiently verified.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claim was received in 
October 2000, before the enactment of the VCAA.  

A letter dated in October 2000 requested that the veteran 
submit information concerning the specific traumatic incident 
or event which produced the stress resulting in his claimed 
PTSD.  The veteran was also asked to identify sources of 
treatment for his claimed PTSD.

A March 2001 letter indicated that VA would make reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to support his claim.  This letter also reminded 
the veteran that detailed information concerning his claimed 
stressors should be submitted.  
 
A letter dated in November 2004 instructed the veteran 
regarding the evidence necessary to substantiate his claim.  
The letter described the evidence already of record, and 
indicated that VA would make reasonable efforts to help the 
veteran obtain evidence supportive of his claim.  It noted 
that VA was responsible for obtaining certain types of 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

In addition, VA treatment records have been obtained and 
associated with the record.  The veteran has been afforded 
the opportunity to testify before RO personnel and the 
undersigned.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notive requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, the 
Board is allowing the claim, and the the RO will address any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.

Finally, the Board observes that in the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  As the Board has found that 
new and material evidence sufficient to reopen the claim has 
been submitted, to move forward with the adjudication of this 
claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

Service connection for PTSD was denied in a rating decision 
of September 1999.   The RO determined that the evidence did 
not demonstrate a confirmed diagnosis of PTSD.  The veteran 
was informed of the decision and of the right to appeal.  
 
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.160(d), 38 
C.F.R. § 20.302(a) (2006).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence has been amended.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received in 
October 2000, the amended regulations pertaining to new and 
material evidence are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  
 
Since the prior final determination in September 1999, the 
evidence added to the record includes medical records 
reflecting a diagnosis of PTSD.  Based upon the reasons for 
the prior denial, the added evidence is relevant, probative 
and clearly cures one of the evidentiary defects that had 
existed at the time of the prior denial.  Accordingly, the 
claim is reopened.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 38 
C.F.R. § 3.304(f).  His military occupational specialty was 
loadmaster and the service personnel records show that he 
flew on various aircraft.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the veteran has not asserted that he 
participated in combat.  Rather, he describes a training 
incident in the Caribbean when an aircraft engine caught 
fire.  He indicates that he was in Japan in 1959 when a 
typhoon hit and he was required to remain at the hangar to 
watch the aircraft.  He reports that his aircraft was 
occasionally used to transport the remains of American 
service members in body bags.  He has indicated that he 
witnessed the destruction of a Flying Tigers aircraft as it 
flew ahead of the C-130 on which he was a crew member.  He 
notes that an aircraft in his unit blew up on takeoff, and 
that he had friends that died in that incident.  He reported 
that a colleague lost his leg in an accident and that he 
arrived on the scene as the colleague was being taken away by 
ambulance.  He maintains that his aircraft carried hazardous 
substances such as nitroglycerin and rocket fuel.  He also 
reports that the aircraft were subjected to tracer fire.  

In April 2003, a VA psychiatrist determined that the veteran 
had PTSD due to combat and cited many of the claimed 
stressors listed above, including those of losing crew 
members in a plane crash and watching a plane explode as a 
"ball of fire."  Many of these incidents claimed cannot be 
substantiated because information provided by the veteran was 
not sufficiently specific to allow verification by the 
service department.  However, the veteran has provided his 
written logs of flights he made on C-130s to various 
destinations including in Vietnam.  Although the original 
notations have not been submitted, the Board notes that his 
flight log is consistent with his duties and with his receipt 
of the Air Medal.  The Board finds no basis for questioning 
the veracity of the flight log entries as submitted.  Those 
entries show that the veteran participated in flights in 
Vietnam on June 17, 1966, and December 23, 1966, as he 
alleges.  Further, there is independent corroboration of 
planes crashing or blowing up on those specific dates in the 
vicinity of the veteran's flights.  The veteran also alleges 
that he knew many of the crew member of the C-130 that 
crashed in June 1966.  It appears from the record that the 
service members killed in that incident were in the veteran's 
unit, and the Board finds that his allegations are consistent 
with the known facts of the incident.  They are credible.

In sum, the Board finds that the record contain evidence that 
corroborates two of the stressors relied upon in the VA 
examiner's diagnosis of PTSD in April 2003.  Consequently, it 
finds that the criteria for establishing entitlement to 
service connection for PTSD are established and service 
connection is granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

Entitlement to service connection for PTSD is granted.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


